Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response to the last Office Action, filed 12/8/2021, has been entered and made of record. Applicant has amended claims 1 and 13. Claims 1-4, 6-8, 13-22 are currently pending.
Applicants arguments filed 5/6/2022 have been fully considered but are not persuasive. Applicant argues that Ren does not teach or even suggests the newly claimed feature of a high-resolution camera having a higher resolution than the resolution of the display. And that the tracking is done in a three-dimensional tracking of the tool. 
Note that Ren et al teaches in paragraph [0049] one of the imaging devices 152 can be a standard resolution camera, while the other of the imaging devices 152 can be a high definition camera. The standard resolution camera can be configured to acquire relatively lower resolution images of the surgical field 122, while the high definition camera can be configured to acquire relatively higher resolution images Ren clearly teaches displaying over a display a digitally magnified area of the treated region, derived from the digital images(generate graphical overlay including magnified image of area of interest and output to a display, 1430,1440, figure 14) wherein a resolution of the at least one high resolution camera is higher than the resolution of the display ( note that your screen is 5120 x 2880 = 14.7456 mp take the screen resolution away from the cameras and you have a short fall of 1.234944 mp which we all do as our cameras are these days generally of a higher pixel count than the display; paragraph [0049]Additionally when you magnify the area on the display the resolution becomes lower). Moreover, Examiner used a secondary reference, Merck teaches using 3-dimensional tracking (3D mouse) based on perpendicular electromagnetic coils, the HMD interacted with the image processor to allow hands-free manipulation of the image based on spatial position and orientation of the HMD ( paragraph [0076] and the zoom of the daughter video feed can define the resolution and/or size of the window; a smaller sized window causes the daughter video feed to appear "zoomed in" while a larger sized window causes the daughter video feed to appear "zoomed out." The resolution of the daughter video feed can also change based on the level of zoom. In addition, the location and zoom of the daughter video feed can be independent of a position and/or gaze of a surgeon (paragraph [0039]). Note that Merck teaches in figure 4 tracking of navigation handle A is carried out outside the magnified area shown in monitor Band monitor B has a lower resolution than the image source”. It would have been obvious to one skilled in the art before the filing date to use the daughter video feed and the sub portion (i.e. the tissue) and to magnify the treated region on the display where the resolution is smaller than the captured image in order  to help surgeons in multitasking and  simultaneous zoomed-in and panoramic views: one surgeon zooms in on a delicate task requiring extreme close-up and magnification, while another surgeon looks at a wider view, to ensure injuries at a distance do not occur (paragraph [0012]).

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8; and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (US 2016/0183779) in view of Merck et al (US 2017/0027650).
As to claim 1, Ren et al teaches the method comprising:
 capturing using at least one high resolution camera digital images in a visible spectral band of a treated region which is operated upon by at least one to of a surgical field (acquired by imaging device, 1410, figure 14; Ren teaches  one of the imaging devices 152 can be a standard resolution camera, while the other of the imaging devices 152 can be a high definition camera. The standard resolution camera can be configured to acquire relatively lower resolution images of the surgical field 122, while the high definition camera can be configured to acquire relatively higher resolution images, paragraph [0049]) ,
 displaying over a display a digitally magnified area of the treated region, derived from the digital images(generate graphical overlay including magnified image of area of interest and output to a display, 1430,1440, figure 14) wherein a resolution of the at least one high resolution camera is higher than the resolution of the display ( note that your screen is 5120 x 2880 = 14.7456 mp take the screen resolution away from the cameras and you have a short fall of 1.234944 mp which we all do as our cameras are these days generally of a higher pixel count than the display; paragraph [0049]); and  carrying out tracking the at least one tool in the treated region using the digital images (The surgical device 140 can include a marker 142 that can be identified and tracked by the computing device 160 in the images acquired by the imaging device 152.  The display device 172 can be configured to provide an indicator 146 on the marker 142 on the wider field of view of the surgical field 122.  The indicator 146 can alert the observer 110 that the tip 144 of the surgical device 140 is being tracked, paragraph [0040]).  While Ren teaches the limitation above. Ren fails to teach “wherein the tracking in three dimensional and the tracking of said at least one tool is carried out only outside the magnified area, tracking a part of a tissue in said treated region, at least based on the captured images; and determining a position, in a three-dimensional coordinate system, of said at least one tool, relative to the part of the tissue, based on the three-dimensional tracking of said at least one tool and said tissue.”. 
 However, Merck teaches using 3-dimensional tracking (3D mouse) based on perpendicular electromagnetic coils, the HMD interacted with the image processor to allow hands-free manipulation of the image based on spatial position and orientation of the HMD ( paragraph [0076] and a daughter video feed comprising a sub-portion of the mother video feed can be generated at 530 using the data characterizing the mother video feed. The sub-portion of the mother video feed can be a windowed portion of the mother video feed. At least one of a location and zoom of the daughter video feed (tissue) can be based on the identified one or more predefined markers. The location of the daughter video feed can define the window (e.g., sub-portion) within the mother video feed, that comprises the daughter video feed. The zoom of the daughter video feed can define the resolution and/or size of the window; a smaller sized window causes the daughter video feed to appear "zoomed in" while a larger sized window causes the daughter video feed to appear "zoomed out." The resolution of the daughter video feed can also change based on the level of zoom. In addition, the location and zoom of the daughter video feed can be independent of a position and/or gaze of a surgeon (paragraph [0039]). Note that Merck teaches in figure 4 tracking of navigation handle A is carried out outside the magnified area shown in monitor Band monitor B has a lower resolution than the image source”. It would have been obvious to one skilled in the art before the filing date to use the daughter video feed and the sub portion (i.e. the tissue) and to magnify the treated region on the display where the resolution is smaller than the captured image in order  to help surgeons in multitasking and  simultaneous zoomed-in and panoramic views: one surgeon zooms in on a delicate task requiring extreme close-up and magnification, while another surgeon looks at a wider view, to ensure injuries at a distance do not occur (paragraph [0012]). Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 2, Ren teaches the method of claim 1, wherein the captured high resolution images are at least 4,000 pixels on a larger dimension thereof and the display resolution is at most 2,000 pixels on a larger dimension thereof ( note that your screen is 5120 x 2880 = 14.7456 mp take the screen resolution away from the cameras and you have a short fall of 1.234944 mp which we all do as our cameras are these days generally of a higher pixel count than the display; paragraph [0049]); see also Merch et al figure 7 and paragraph [0039]). 
As to claim 3, Ren teaches the method of claim 1, wherein the displaying is carried out on a head wearable display (the computing device 260 can provide a two-dimensional or three-dimensional display of the surgical field 122 and/or the graphical overlay 210 to a wearable device, such as an optical head-mounted display, smart glasses (e.g., Google Glass), etc. The computing device 160 receives data from the imaging device(s) 152, determines the area of interest, and then outputs a composite video stream to the 3D display/projector, in which both the original field of view and a magnified view of the area of interest are included.  The eyepiece 136 can be removed from the surgical microscope 130.  The 3D display/projector can be mounted to 
the surgical microscope 130 in front of the eye of the observer 110 to implement a heads-up display, paragraph [0054]).  
As to claim 4, Merck teaches the method of claim 1, wherein the digital images comprise depth data derived and/or three-dimensional (3D) data derived from structured light imaging and/or time of flight imaging, and wherein said step of tracking is carried out according to said depth and/or 3D data (paragraph [0056-0057])
As to claim 6, Ren teaches the method of claim 5, wherein the at least one tool comprises at least one fiducial and/or marker and wherein the tracking is based on said at least fiducial and marker (paragraph [0052, 0057, 0060]). 
As to claim 7, Ren teaches the method of claim 5, further comprising providing alerts or guidance concerning the relative position( the computing device 160 can generate display data associated with the indicator 146 provided to alert the observer 110 that the surgical device 140 is being tracked, paragraph [0057]
As to claim 8, Ren teaches the method of claim 1, wherein the treated region comprises tissue features wherein said tracking a part of a tissue in said treated region is based on tracking the tissue features in the treated region using the captured images. (tissue features note that the surgical field 122 can include the surgical device 140, blood vessels 204, optic disk 206, macula 208, and fine features 202.  The observer 110 can select the magnification of the surgical microscope 130 such that a field of view provides a desired perspective of the surgical field 122. paragraph [0030],[0039]). 
The limitation of claims 13-20 has been addressed above
As to claim 21, Merck teaches the method according to claim 1, wherein the tracking of the part of the tissue is carried out by carried out according to stereoscopic 3D (three dimensional) image information ( Using 3-dimensional tracking (3D mouse) based on perpendicular electromagnetic coils, the HMD interacted with the image processor to allow hands-free manipulation of the image based on spatial position and orientation of the HMD. Image manipulation used software only, allowing real-time linkage of head motion and displayed image; paragraph [0088]; see also Ren et al paragraph [0039],[0054).
As to claim 22, Merck teaches the method according to claim 1, wherein the tracking the tool is carried out by carried out according to stereoscopic 3D (three dimensional) image information( Using 3-dimensional tracking (3D mouse) based on perpendicular electromagnetic coils, the HMD interacted with the image processor to allow hands-free manipulation of the image based on spatial position and orientation of the HMD. Image manipulation used software only, allowing real-time linkage of head motion and displayed image; paragraph [0088]; [0076]).  

				Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664